ORDER.
These consolidated cases have been heard and considered upon the record and upon the briefs and oral arguments of attorneys for the parties:
From which, it appears that no reversible error was committed by the experienced trial judge in the admission *430and exclusion of evidence; and that he did not commit reversible error in refusing to charge the special instruction offered by appellant, upon which such stress has been laid by appellant;
And there being substantial evidence in the record upon which the jury could properly find for the plaintiffs;
The judgment entered upon the verdict of the jury in each of the respective cases is affirmed.